70 F.3d 1279
76 A.F.T.R.2d 95-7729
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William I. PRESSLEY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70476.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 20, 1995.*Decided Nov. 22, 1995.

Before:  PREGERSON, NORRIS, and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
William Pressley appeals pro se the tax court's order dismissing for failure to state a claim upon which relief may be granted his petition for a redetermination of federal income tax deficiencies for tax years 1987-1989.  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482, and we affirm.


3
Pressley contends that his income for the relevant years is not taxable as "wages" within the meaning of the Internal Revenue Code, because the Code fails to consider the fair market value of the basis of his labor as a gift from his creator and he can show that his basis in his labor is equal to the amount of income received.  The tax court properly rejected this contention.  See Carter v. Commissioner, 784 F.2d 1006, 1009 (9th Cir.1986);  Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985).  Since Pressley's motion to vacate the tax court's decision was founded on the same argument, the tax court did not abuse its discretion in denying that motion.  See Thomas v. Lewis, 945 F.2d 1119, 1123 (9th Cir.1991).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3